Exhibit 4.1 PATRICK INDUSTRIES, INC. INDENTURE Dated as of , 20 [ ] Trustee Senior Debt Securities Table of Contents Page ARTICLE I DEFINITIONS AND INCORPORATION BY REFERENCE 2 Section 1.1 Definitions 2 Section 1.2 Other Definitions 6 Section 1.3 Incorporation by Reference of Trust Indenture Act 7 Section 1.4 Rules of Construction 7 ARTICLE II THE SECURITIES 8 Section 2.1 Issuable in Series 8 Section 2.2 Establishment of Terms of Series of Securities 8 Section 2.3 Denominations; Provision for Payment 10 Section 2.4 Execution and Authentication 11 Section 2.5 Registrar and Paying Agent 11 Section 2.6 Paying Agent to Hold Money in Trust 12 Section 2.7 Securityholder Lists 12 Section 2.8 Transfer and Exchange 13 Section 2.9 Mutilated, Destroyed, Lost and Stolen Securities 13 Section 2.10 Outstanding Securities 14 Section 2.11 Treasury Securities 14 Section 2.12 Temporary Securities 15 Section 2.13 Cancellation 15 Section 2.14 Defaulted Interest 15 Section 2.15 Global Securities 15 Section 2.16 CUSIP Numbers 17 ARTICLE III REDEMPTION 17 Section 3.1 Notice to Trustee 17 Section 3.2 Selection of Securities to be Redeemed 17 Section 3.3 Notice of Redemption 17 Section 3.4 Effect of Notice of Redemption 18 Section 3.5 Deposit of Redemption Price 19 Section 3.6 Securities Redeemed in Part 19 ARTICLE IV COVENANTS 19 Section 4.1 Payment of Principal and Interest 19 Section 4.2 Reports by Company 20 Section 4.3 Compliance Certificate 20 Section 4.4 Stay, Extension and Usury Laws 20 Section 4.5 Corporate Existence 21 -i- TABLE OF CONTENTS (continued) Page ARTICLE V
